Citation Nr: 0630343	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  03-26 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1951 to 
July 1954.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Roanoke, Virginia, Regional Office (RO).  

In September 1999, the Board found that the veteran's claim 
for service connection for asbestosis was not well grounded.  
However, in an August 2004 decision the Board permitted the 
veteran to reopen his claim after finding he had submitted 
new and material evidence.  In that August 2004 decision, the 
Board also remanded the matter for additional development on 
the merits.

The veteran has testified before the undersigned in a Travel 
Board hearing in March 2004.  A Transcript of all the hearing 
has been associated with the claims file.  There were two 
hearings in reference to the prior denial, transcripts of 
which are also on file.


FINDING OF FACT

It has not been shown by credible and competent medical 
evidence that the veteran presently has any asbestos-related 
disease or disability.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in January 2003 and August 2004.  
By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In these 
letters, the veteran also was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  

Here, the noted January 2003 "duty to assist" letter was 
issued before the appealed rating decision and the August 
2004 "duty to assist" letter was issued after the Board's 
remand.  Moreover, as indicated above, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claim and assist him in developing 
relevant evidence.  All VA notices must be read in the 
context of prior, relatively contemporaneous communications 
to the appellant.  See Mayfield, supra.  

The Board notes the RO's efforts to obtain a ship's history 
for the USS STATEN ISLAND and how long the vessel was in 
drydock between May 1952 and June 1953.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, service connection is not warranted on this 
claim.  Therefore, neither the degree of disability nor the 
effective date of an award will be assigned in this case.  
Any lack of notice as to these matters constitutes harmless 
error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).





II.  Factual Background

The veteran's instant request to reopen his claim was 
received in July 2002.  Attached to the request was a letter 
from D.G., M.D., stating that he had examined the veteran in 
1993 and determined that the veteran had asbestosis.  Dr. 
D.G. stated that the asbestosis was caused by occupational 
exposure to asbestos at an ammunition plant where the veteran 
worked post-service as well as some significant exposure to 
asbestos while the veteran's Navy ship was in drydock.  

Service medical records include no evidence of a lung or 
respiratory disorder, asbestosis, or asbestos exposure.  The 
July 1954 discharge examination report shows that evaluation 
of the lungs and chest were normal, that chest X-ray was 
negative, and that no physical defects were noted.  The 
service personnel records show that the veteran served in the 
United States Navy on the USS SEVERN, USS STATEN ISLAND and 
the USS MAZAMA.  The records also show that when the veteran 
was transferred from the USS STATEN ISLAND to the USS MAZAMA 
on June 10, 1953, the commanding officer from the USS STATEN 
ISLAND reported that the veteran had had seven months and 25 
days of duty at that command, all of which was sea duty.

An August 1989 chest X-ray report (roentgenographic 
interpretation based on the ILO 1980 classification of the 
pneumoconiosis) signed by K. H., M.D., shows that the film 
was not completely negative, that there were no parenchymal 
abnormalities consistent with pneumoconiosis, that there were 
pleural abnormalities consistent with pneumoconiosis, and 
that there were no other abnormalities.

A November 1989 letter to the veteran from his union's 
National Occupational Disease Screening Program states that a 
copy of the enclosed report should be given to his family 
doctor.  It said that findings from his recent chest x-ray 
and pulmonary function test indicate that it was possible the 
veteran might be suffering from an occupationally-related 
lung disease.  The coordinator of the program said the 
screeners considered his findings positive.  Members of the 
union's screening team would hold a follow-up meeting with 
the veteran after the first of the year.  

December 1992 records from Dr. D.G. include pulmonary 
function test results and a chest X-ray report which show 
that there were parenchymal and pleural abnormalities 
consistent with pneumoconiosis and no other abnormalities.  
Dr. D.G. reported that, in his opinion, the veteran had 
asbestosis with a mild degree of pulmonary functional 
impairment.  Dr. D.G. recommended that the veteran obtain 
yearly chest X-rays and that he undergo pulmonary function 
testing every two years.

May 1995 to February 1996 treatment records from Dr. D.G. 
include a June 1995 chest X-ray report which shows that the 
veteran had parenchymal and pleural abnormalities consistent 
with pneumoconiosis and no other abnormalities.  These 
records also include pulmonary function test results; 
however, there is no interpretation of these results.  These 
records include no diagnoses.

The October 1997 VA respiratory examination report shows that 
the veteran reported that he served in the Navy during the 
Korean War, served in Korean waters, and served on an 
ammunition ship.  He stated that he worked on the deck force 
and did a little of everything, including painting, 
repairing, and sometimes working in the engine room.  It was 
noted that the veteran thought that he might have been 
exposed to some pipes in the engine room on board the ship.  
It also was noted that he had few, if any, problems or 
difficulties in service and that he had not really been ill 
with any specific problems or respiratory problems during 
service.  

The veteran reported that he worked on a road crew after 
service until approximately 1966 when he was employed by 
Hercules at the Radford Arsenal for about 28 years as a heavy 
equipment operator.  He retired in 1995.  He reported that 
there was exposure to asbestos at the Radford Arsenal, that 
he had had chest X-rays in 1989 or 1990 which were 
interpreted as abnormal, that he was sent to a specialist, 
and that he was diagnosed with asbestosis.  The veteran 
stated that he received compensation from the companies that 
made asbestos and that there were at least 100 other people 
who worked at the Radford Arsenal who had similar problems.  

On examination, the veteran did not appear to be short of 
breath at rest or in any acute distress.  The lungs were 
clear to percussion and auscultation, no rales were heard, 
and there were no inspiratory or expiratory wheezes or 
rhonchi.  It was noted that chest X-rays were normal.  The 
diagnosis was history of asbestosis with mild pulmonary 
insufficiency.

October 1997 pulmonary function tests revealed that pre-
bronchodilator showed lack of adequate effort, a probably 
normal spirometry, and diffusion capacity was 51 percent and 
that may have been due to the veteran's effort.  Pulmonary 
function tests performed 20 minutes later showed suboptimal 
pre-bronchodilator results with poor flow-volume loop, and 
post-bronchodilator results which suggested normal 
spirometry.  Chest X-rays were normal.

A June 1998 VA outpatient treatment record shows that the 
veteran's chest was clear to auscultation and percussion.  
There was no relevant diagnosis.

At the July 1998 hearing before a RO hearing officer, it was 
asserted that the veteran's initial exposure to asbestos was 
in service and that, therefore, he should receive VA 
compensation for asbestosis.  He reported that he was on the 
deck force in service and that he performed various 
maintenance jobs.  He stated that he served on the USS SEVERN 
which only transported him to the USS STATEN ISLAND.  The 
STATEN ISLAND was in drydock for part of his tour.  He helped 
tear out pipes in the engine room and removed the wrapping 
from the pipes and he removed insulation on the walls.  He 
reported that while on the USS MAZAMA they took the 
insulation off the walls which contained asbestos and painted 
the walls while out at sea (Tr. at 2-7).

The veteran stated that after service he did road jobs 
operating heavy equipment and that he then went to work for 
Hercules in 1966 where he worked for 28 years and three 
months as a heavy equipment operator.  At Hercules he built 
roads and pushed out big pits for dumps for waste material 
and garbage.  He testified that, after 1973 or 1974, asbestos 
was no longer buried in these pits and others started putting 
asbestos in plastic bags and in a separate pit.  He stated 
that he loaded these materials with a front-end loader, but 
never handled them, and this was always outside.  The veteran 
reported that he had received compensation from a company 
that manufactured the asbestos because he had asbestosis, but 
that they had never confirmed that his exposure to asbestos 
was at Hercules.  He stated that they tore down a building 
every four to six years but that he mostly built roads, dug 
out water breaks/broken pipes, and loaded coal at a big coal 
yard (Tr. at 7-12).  The veteran reported that he had no 
respiratory problems in service, that he received annual 
examinations at Hercules, and that he found out that he had 
asbestosis somewhere around 1984 to 1988 when his union 
offered free X-rays in conjunction with a class action suit 
against the makers of asbestos (Tr. at 10-13).  He asserted 
that physicians informed him that asbestosis could take 30 to 
40 years to become symptomatic.  The service representative 
emphasized that the veteran's work at Hercules was outside 
while his work in service was confined to small spaces; thus, 
it was as likely as not that the veteran's asbestosis was 
related to service (Tr. at 15).

At the May 1999 hearing before a Member of the Board at the 
RO, the veteran testified that on two occasions during 
service he worked tearing pipes and insulation down in the 
engine and boiler rooms, that these had asbestos in them, and 
that he removed asbestos from the pipes.  He stated that he 
did this in drydock in Boston, Massachusetts, for five- and 
six-month periods and that he lived on the ship while in 
drydock.  He reported that, while they were at sea, he did 
maintenance work including painting and scraping paint and 
that this also involved asbestos exposure.  He stated that 
his position was on the deck force, a maintenance slot, and 
that he was a seaman apprentice (Tr. at 2-3, 26).  He 
reported that his post-service work included heavy equipment 
work and only open air work and that the most enclosed work 
exposure was in service.  He testified that he was currently 
being treated for asbestosis by Dr. D.G.  (Tr. at 4).  The 
service representative contended that there was no record of 
any post-service asbestos exposure and that the Board should 
request a medical opinion to determine whether it was at 
least as likely as not that the exposure to asbestos while on 
active duty was linked to the current asbestosis (Tr. at 5).

The veteran testified in regard to his work at the Hercules 
Company.  He testified that he had been part of a class 
action suit regarding asbestos exposure and had received 
money from companies that made asbestos.  He reported that 
the union had had Hercules employees X-rayed and that these 
X-rays showed that he had asbestosis (Tr. at 13-16).  He 
stated that although he had had annual physicals and X-rays 
at the plant for years, they did not reveal asbestosis 
because there was no B-class reader and that the initial X-
rays that showed asbestosis were sent to a B-reader (Tr. at 
27-28).  He reported that he had thrown all things associated 
with this lawsuit away (Tr. at 16).  The veteran asserted 
that Dr. D.G. informed him that asbestosis did not show up 
for 25 years after exposure to asbestos (Tr. at 24-25).

At this May 1999 hearing, the veteran submitted January 1999 
treatment records from Dr. D.G. and, in a written statement, 
he waived initial RO consideration of these records, 
including pulmonary function tests which showed normal 
spirometry, lung volume, and diffusion.

A June 2002 letter from Dr. D.G. to the veteran's service 
representative was submitted as part of the record during the 
March 2004 Travel Board hearing.  In it, Dr. D.G. said that 
he evaluated the veteran in January 1993 and discovered 
asbestosis caused by the veteran's occupational exposure to 
asbestos in the ammunition plant (Hercules) "as well as some 
significant exposure" to asbestos while the veteran was in 
service, when ships were in drydock and the veteran worked 
and slept daily on board ship at the time of the ship's 
repair.  

In a written signed statement in August 2003, the veteran 
said that he removed and replaced asbestos insulation from 
around pipes on board while his ship was in drydock in 
Boston.  Later at the Radford Arsenal, he worked in a closed 
cab in an open air environment.  He admitted being part of a 
class action lawsuit among Radford workers that was settled 
against some asbestos manufacturers, but denied that meant 
his asbestosis began at Radford.  He said any exposure to 
asbestos at Radford had nothing to do with exposure to 
asbestos while serving in the Navy.  

A buddy statement dated September 2003 from F.R.F. said that 
both he and the veteran served on the USS STATEN ISLAND in 
1952 and that they ate and slept on board while the ship was 
in drydock.

The veteran testified at a Travel Board hearing in March 
2004.  He testified that he was exposed to asbestos while his 
ship was in drydock.  The veteran was required to tear 
insulation off the pipes.  The crew ate and slept aboard ship 
while the work was in progress (Tr. at 3).  The crew was not 
provided respirators or masks during the work (Tr. at 7).  
Overhaul of the ship was the only time that the veteran had 
been exposed to asbestos in a closed environment (Tr. at 8).  
After service, the veteran worked in a munitions plant from 
1966 to 1995 (Tr. at 3).  At the munitions plant, the veteran 
worked in a closed cab, in an open-air environment (Tr. at 
4).  The veteran underwent an annual physical examination 
while working at the munitions plant, but the company did not 
identify asbestosis (Tr. at 4).  Asbestosis was diagnosed by 
Dr. D.G. in the early 1980s, while the veteran was still 
working at the munitions plant (Tr. at 4 and 7).  Dr. D.G. 
informed the veteran that there was a 50-50 chance that he 
had contracted asbestosis in the military as opposed to the 
munitions plant (Tr. at 5).  While the veteran worked at the 
munitions plant, he was involved in burying asbestos, during 
which he sat in the cab in the loader (Tr. at 6).  The 
veteran is now short of breath, which he attributes to the 
effects of asbestosis (Tr. at 7).

At the March 2004 hearing, the veteran testified that he was 
first diagnosed with asbestosis approximately 12 to 15 years 
before when he worked for Hercules (Tr. at 3).  He replied 
that he did not know when asked where he thought he 
contracted this disease.  He testified that he could have got 
it when in service and that Dr. D.G. told him there was a 50-
50 chance that he could have got it in service or at 
Hercules.  But he knew for a fact that he was exposed to 
asbestosis on board ship (Tr. at 4-5).  He initially said he 
was not exposed to asbestos at Hercules.  He said in 1973, 
asbestos was buried in pits along with garbage, but that 
asbestos was then placed in bags and buried in separate pits 
by insulators.  The veteran testified he was only around the 
pits when in the cab of a loader vehicle (Tr. at 6).  In 
service, he spent about eight months in drydock in Boston 
(Tr. at 9).  

A VA pulmonary specialist reviewed the veteran's claims file 
in January 2005 per the Board's August 2004 remand.  
According to the report, the veteran was not seen or 
examined.  Rather than opine on whether it was as likely as 
not that the veteran's reported inservice exposure to 
asbestos was in part responsible for the onset of asbestosis, 
as the Board requested, the pulmonary specialist concluded 
that it was not possible to corroborate any finding of 
asbestosis in the veteran.  

The report noted the veteran was diagnosed with asbestosis by 
a private pulmonologist in either the early 1980s or 1993.  
It was noted the basis for this diagnosis was not clear.  The 
VA pulmonary specialist notes there is no specific 
radiographic report from that time.  There was a 1999 chest 
x-ray interpreted by Dr. H.  At that time there were no 
parenchymal abnormalities consistent with pneumoconiosis.  
There were some pleural abnormalities, possibly consistent 
with asbestos exposure.  A radiograph in 1997 at the VAMC was 
normal with regard to both parenchymal and pleural 
abnormalities.  Pulmonary function studies at the VAMC in 
1997 were suboptimal with regards to the veteran's 
performance.  Pulmonary function studies by Dr. D.G. in 1999 
were notable for normal spirometry values, normal lung 
volumes, and normal diffusion.  

The VA pulmonary specialist concluded that it was not 
possible to corroborate the finding of asbestosis in the 
veteran.  Specifics of exposure were still in question and 
pulmonary function studies and the most recent chest x-ray 
did not confirm a diagnosis of asbestosis.  It was noted that 
the pulmonary parenchymal abnormalities in asbestosis-
associated lung disease are associated with respiratory 
impairment.  The presence of pleural plaques in and of 
themselves did not necessarily cause respiratory 
difficulties, but they were a marker of some asbestos 
inhalation.  

The VA pulmonary specialist recommended a high resolution CAT 
scan of the veteran for a better assessment.

In a November 2005 addendum to the VA specialist's report, a 
different VA staff physician refers to an April 2005 note 
dictated by the VA pulmonary specialist.  The specialist said 
that the CT scan of the thorax was reviewed with the chief of 
radiology and there was no stigmata of asbestos exposure.  
Per the chief of radiology and the pulmonary specialist, the 
veteran had no signs or symptoms of asbestosis.  (There does 
not appear to be a separate copy of the April 2005 note in 
the veteran's claims file.)

Material from Internet sources associated with the claims 
file in February 2006 show that the USS STATEN ISLAND was 
built by a California company and delivered to the Soviet 
Union as part of the World War II Lend Lease program in 
February 1944.  The ship was returned to the U.S. in December 
1951 in Germany and commissioned there in January 1952 under 
another name.  The vessel arrived in Boston, Massachusetts, 
on February 25, 1952 for overhaul and fitting out as a unit 
of the U.S. Atlantic Fleet.  The vessel's name was changed to 
the STATEN ISLAND on April 15, 1952.  The USS STATEN ISLAND 
departed Boston on July 1, 1952 and proceeded to Labrador to 
conduct ice reconnaissance in Frobisher Bay, where it 
remained on breaker duty until it returned to Boston on 
September 8, 1952.  The National Archives and Records 
Administration, in a December 2004 letter to VA, reported it 
was unable to locate any documents about the USS STATEN 
ISLAND in the time period between May 1952 and June 1953.  


III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

In cases involving a claim of entitlement based on asbestos 
exposure in military service as the cause of the current 
disability, the claim must be analyzed under VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993).  In the case of asbestos claims, the VA 
administrative protocol is found in VBA Adjudication 
Procedure Manual M21-1, Part IV, para. 7.21 (October 3, 
1997); see also VAOPGCPREC 04-00 (April 13, 2000).

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1, Part IV, 7.21(c) (October 3, 1997).  
Radiographic changes indicative of asbestos exposure include 
interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum.  M-21-1, Part IV, 7.21(a)(1) (October 
3, 1977).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between that exposure and the claimed disease.  
M-21-1, Part IV, 7.21(d)(1) (October 3, 1997).

In conjunction with the specific criteria for asbestos 
claims, as described above, there are certain general 
criteria for establishing entitlement to direct service 
connection.  In order to prevail on the issue of direct 
service connection, there must be: medical evidence of a 
current disability; medical evidence, or in some cases lay 
evidence, of in-service occurrence or aggravation of a 
disease or injury; and, medical evidence of a nexus between 
an in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).


Evidence of Current Disability

The first part of the Hickson analysis is evidence of a 
current disability.  As noted above, M-21-1 states that 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease; radiographic changes indicative of asbestos exposure 
include interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum.

In this case, the medical evidence of diagnosed disability is 
somewhat conflicting.  A VA medical examiner in October 1997 
found that the veteran had a history of asbestosis with mild 
pulmonary insufficiency.  A private examiner, Dr. D.G., 
stated in June 2002 that the veteran had asbestosis, based on 
an evaluation in 1993 and the veteran's occupational exposure 
over time.  The veteran's union screening program in November 
1989 indicated the veteran showed positive findings of an 
occupationally-related lung disease.  On the other hand, the 
local VA pulmonary specialist, chief of radiology and a staff 
physician found in 2005 that the veteran showed no signs of 
asbestosis.  And many of Dr. D.G.'s tests of the veteran in 
the 1990s showed some signs of pneumoconiosis, but his chest 
x-rays in October 1997 were normal and January 1999 pulmonary 
function tests showed normal spirometry, lung volume, and 
diffusion.

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Greater weight may be placed on one physician's 
than another's depending on factors such as the reasoning 
employed by the physicians and whether or not (and the extent 
to which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).

The Board finds that the opinion of Dr. D.G. lacks probative 
value because his 1993 diagnosis appears contradicted by 
results of later pulmonary tests in the record.  He also 
never had access to the claims file.  Rather, he had to rely 
on the veteran's lay statements and his recollection of 
events years after they had taken place.  The Board finds 
that the opinion of the VA pulmonary specialist in 2005 is 
more probative because he had access to the claims file and 
evaluated, with explanation, much of the medical evidence in 
the file.  The Court expressly has declined to adopt a rule 
that accords greater weight to the opinion of the veteran's 
treating physician over a VA or other physician.  Winsett v. 
West, 11 Vet. App. 420 (1998).

Given that the VA medical examiners on the one hand, and Dr. 
D.G. on the other, are all competent to render a diagnosis, 
the Board looks to the consistency of their respective 
opinions with the totality of the evidence of record.  In the 
evaluation of evidence, VA adjudicators may properly consider 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  
Also, the Board has "the authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1447, 1481 (Fed. Cir. 
1997).

In this case, the Board determines that the opinions of the 
VA commentators in 2005 are more credible and probative in 
regard to whether or not the veteran has asbestosis. This 
determination is made because the totality of the file, 
including VA and private records, support a finding that the 
veteran does not have a current pulmonary disorder consistent 
with asbestosis.  As detailed above, the only documents that 
show an impression of asbestosis are those generated by Dr. 
D.G. or those that repeat Dr. D.G.'s opinion.  

When evidence is at least in equipoise in regard to an issue, 
the veteran must be given the benefit of the doubt.  In this 
case, however, the weight of the evidence tends to show that 
the veteran does not have asbestosis, and the first part of 
the Hickson analysis, accordingly, is not satisfied.

The class action lawsuit in which the veteran participated is 
not necessarily adequate verification that he has asbestosis.  
Class action asbestos litigation historically focuses more on 
the demonstration of exposure than the demonstration of 
residuals: if exposure is shown, residuals (past, present, or 
future) are presumed and are settled with a lump-sum payment.  
However, for VA service connection, that a condition or 
injury may have occurred in service alone is not enough; 
there must also be a disability resulting from that condition 
or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. 
Cir. 1997).  Existence of current disability must be shown by 
competent medical evidence.  Id.  "Current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  The fact that the veteran 
received settlement money in asbestos product liability 
litigation simply does not adequately demonstrate that he has 
a current disability for asbestosis under the statutes and 
regulations administered by VA.


Evidence of Disease or Injury in Service, and Exposure to 
Asbestos in Service

The second part of the Hickson analysis is medical or lay 
evidence of a disease or injury in service.  Service medical 
records do not show that the veteran was ever treated for any 
respiratory complaints.  Also, as noted above, M-21-1 
requires VA to determine whether military records demonstrate 
asbestos exposure during service.  M-21-1 notes that some 
occupations have a high exposure rate to asbestos, such as  
work in shipyards.  M-21-1, Part IV, 7.21(b)(1) (October 3, 
1997).  Here, the veteran's testimony at three hearings and 
the buddy statement from a comrade show that the veteran did 
maintenance jobs and worked on the deck of naval vessels a 
half-century ago.  Although there is evidence that the 
veteran may have been exposed to asbestos while in service, 
the Board finds that it need not resolve the issue of when 
the USS STATEN ISLAND went into drydock as the veteran has 
not demonstrated a current disability.


Evidence of Nexus

The third part of the Hickson analysis is medical evidence of 
a nexus between the claimed disability and the veteran's 
military service.  Also, as noted above, M-21-1 requires VA 
to determine if there is a relationship between exposure to 
asbestos in service and the claimed disease.  In this case, 
since the Board has found that the veteran does not have 
asbestosis, any nexus between his presumed in-service 
exposure to asbestos and his claimed asbestosis is moot.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005)); 
38 C.F.R. § 3.102 (2005).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this 
case, the evidence preponderates against the claim and the 
benefit-of-the-doubt rule accordingly does not apply.


ORDER

Service connection for asbestosis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


